      CASE 0:20-mj-00668-TNL Document 17 Filed 09/09/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA                     NOTICE OF APPEARANCE

                                             Case No: 20-mj-668 (TNL)
vs.

BENJAMIN RYAN TEETER (2),

                Defendant.


         The undersigned attorney hereby notifies the Court and counsel that Ryan P.

Garry, shall appear as counsel of record, along with Andrew S. Birrell, for Benjamin

Ryan Teeter, the Defendant in this case.




                                                Respectfully submitted,

                                                RYAN GARRY, ATTORNEY, LLC


Dated:     September 9, 2020                    s/ Ryan Garry
                                                Ryan P. Garry (Attorney No. 0336129)
                                                Attorneys for Defendant
                                                333 South 7th Street, Suite 2350
                                                Minneapolis, MN 55402
                                                Phone: (612) 436-3051
                                                Fax: (612) 436-3052
                                                ryan@ryangarry.com
